—Judgment, Supreme Court, Bronx County (Robert Strauss, J.), rendered January 2, 1996, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree and criminal sale of a controlled substance in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 6 years to life, unanimously affirmed.
The totality of the circumstances reveals that defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137). In light of all the circumstances, there is no merit to defendant’s claim that counsel’s failure to pursue a Huntley hearing constituted ineffective assistance of counsel (see, People v Ford, 86 NY2d 397, 404).
We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.